           Case 1:19-cv-04474-SN Document 30 Filed 08/10/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   8/10/2020


WALLNER ALFREDO CARRERAS,

                                            Plaintiff,                  19-CV-4474 (SN)

                          -against-                                   OPINION & ORDER

ANDREW M. SAUL,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge.

        Plaintiff Wallner Carreras brought this action pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3). He seeks judicial review of the final determination of the Commissioner of Social

Security (the “Commissioner”) denying his application for Disability Insurance Benefits (“DIB”)

and Supplemental Social Security Income (“SSI”). Defendant moved for judgment on the

pleadings to uphold the Commissioner’s determination and dismiss the case. Because the ALJ

failed to develop the record, the Commissioner’s motion is DENIED.

I.      Background

        A. Procedural History

        On September 21, 2015, Carreras filed applications for DIB and SSI. SSA Administrative

Record (“Tr.”) 94-105, 195-212. His claims were denied, and Carreras requested a hearing

before an administrative law judge (“ALJ”), which was held on February 14, 2018. Tr. 7-54. On

June 12, 2018, ALJ Suna issued a decision finding that Carreras was not disabled. Tr. 94-105.

Carreras requested review by the Appeals Council, which was denied on March 19, 2019,

making the ALJ’s decision the final decision of the Commissioner. Tr. 111-18.
          Case 1:19-cv-04474-SN Document 30 Filed 08/10/20 Page 2 of 11




       B. Medical Evidence

       Carreras alleged that he became disabled as of August 30, 2015, due to spinal problems

and sciatica. Tr. 271. The Commissioner has provided a summary of the medical evidence

contained in the administrative record. See Def.’s Br. at 2-18. Plaintiff has not opposed the

Commissioner’s motion. Having examined the record, the Court adopts the Commissioner’s

summary as mostly complete and accurate, with the following additions.

       The Commissioner does not mention that in addition to a prescription for ibuprofen,

Plaintiff was given a therapeutic injection at his September 23, 2015 visit to Urban Health Plan.

See Tr. 328. Dr. Bechara’s notes from October 16, 2015, also indicate that Carreras had used

oxycodone “with no relief.” Tr. 364. Dr. Bloch’s January 2016 notes state that Carreras is

“theoretically wheelchair bound” and that an epidural injection of his lumbar spine had been

unsuccessful. Tr. 564.

       C. The Hearing Before the ALJ

       Carreras testified at the hearing. He stated that he had completed the eleventh grade in

school. Tr. 26. His prior employment included working at the front desk at a gym, stocking

merchandise at a supermarket, preparing food at a café, and, most recently, repairing auto glass.

Tr. 12-13, 15-18. Carreras was incarcerated for three years, from 2007 to 2010, and spent another

three months in jail in 2011. Tr. 24-25. Carreras testified that he stopped working in 2013 or

2014 because of back pain and that he underwent back surgery in May 2016. Tr. 23. 27, 29.

Since March 2016, Carreras has required the assistance of a home health aide to prepare meals,

clean rooms, do laundry, and clean the bathroom. Tr. 23. He stated that he had used a wheelchair

since 2015 because he could not walk due to leg pain. He stopped using the wheelchair three

months after his surgery. Tr. 28. Carreras also testified that he used a cane for riding the train or



                                                  2
          Case 1:19-cv-04474-SN Document 30 Filed 08/10/20 Page 3 of 11




taking long trips because he could not walk evenly without it, but he acknowledged that a doctor

never prescribed a cane for him. Tr. 29-30, 41-42. Carreras stated that he could sit for up to one

hour at a time, stand continuously for thirty minutes, and walk up to two blocks at a time. Tr. 33.

       Carreras testified that he has four children, the three youngest of whom were two, four,

and five years old at the time of the hearing. Tr. 34-35, 38, 44. He stated that he sees his

youngest three children almost every day after school, traveling three blocks to visit them at their

home where they reside with their mother. Tr. 35, 43. He also stated that he takes his children to

the park to play. Tr. 36. Carreras’s oldest daughter sometimes visits him from Connecticut for

the weekend. Tr. 44.

       Carreras’s aunt Yonaris Ferreriras also testified. Tr. 37-39. She stated that she works as

Carreras’s home health aide and helps him five days per week for five or six hours per day. She

testified that she cooks, cleans and shops for Carreras. Tr. 37.

       Irene Montgomery also testified as a vocational expert (“VE”). Tr. 47-53, 298-303. The

ALJ presented a hypothetical of a person with Carreras’s vocational profile who could perform

sedentary work, limited to: (1) occasional climbing of stairs or ramps; (2) occasional balancing,

stooping, kneeling or crouching; (3) no crawling or climbing of ladders, scaffolds or ropes; (4)

no exposure to unprotected heights or moving mechanical parts; (5) occasional exposure to dust,

odors, fumes and pulmonary irritants; and (6) jobs permitting him to be off task for five percent

of the day in addition to normal breaks. Tr. 49. The VE testified that such a person could perform

the jobs of electrical assembler, addresser, and document preparer. Tr. 50. According to the VE,

there were 30,000 electrical assembler jobs, 40,000 addresser jobs, and 50,000 document

preparer jobs in the national economy. Tr. 50.




                                                  3
          Case 1:19-cv-04474-SN Document 30 Filed 08/10/20 Page 4 of 11




       D. The ALJ’s Decision

       The ALJ concluded that Carreras was not disabled within the meaning of the Act. The

ALJ applied the five-step sequential evaluation process described in the Social Security

Regulations for determining whether an individual is disabled. Tr. 96-104; see also 20 C.F.R. §§

404.1520(a); 416.920(a). First, the ALJ found that Carreras met the insured status requirements

of the Act through December 31, 2019. Tr. 96. Next, the ALJ found that Carreras had not

engaged in substantial gainful activity since August 30, 2015, the alleged onset date. Id. The ALJ

then found that Carreras had the following severe impairments: lumbar and cervical spine

disorders; and status post L5 to S1 transforaminal lumbar interbody fusion. Id. The ALJ also

found that Carreras had two non-severe impairments – an adjustment disorder and asthma. Tr.

97. The ALJ concluded that none of these impairments or combination of impairments met or

medically equaled the severity of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix I. Id.

       The ALJ followed a two-step process to assess Carreras’s symptoms and determine that

Carreras has the residual functional capacity (“RFC”) to perform sedentary work with no more

than occasional exposure to dust, odors, fumes and pulmonary irritants, no more than occasional

climbing of ramps, stairs, no climbing of ladders, ropes or scaffolds, no more than occasional

balance, stopping, kneeling or crouching, no crawling, no exposure to unprotected heights or

mechanical parts, and ability to be off task five percent of the time in an eight-hour work day. Tr.

98. At step one of the process, the ALJ must consider whether there is an underlying medically

determinable physical or medical impairment that could reasonably be expected to produce

Carreras’s symptoms. Id. Once an impairment is shown, the ALJ must evaluate the intensity,




                                                 4
          Case 1:19-cv-04474-SN Document 30 Filed 08/10/20 Page 5 of 11




persistence, and limiting effects of the symptoms to determine the extent to which they limit his

ability to do work-related activities. Id.

        The ALJ described Carreras’s medical history, noting that, despite Carreras’s claims that

he could not walk, he had responded well to treatment, including epidural shots and surgery, and

was never prescribed an assistive device. Tr. 98-102. The ALJ focused on the statements of the

medical expert (“ME”) and one of Carreras’s treating physicians that Carreras’s pain reports

were not supported by imaging of his lower spine. Id. In his 2015 consultative examination,

Carreras claimed he could not walk but was able to stand without help, had full ranges of

cervical and lumbar motion, minimally limited lower left extremity strength, and otherwise no

neurological deficits. Id. In his visit to St. Barnabas Hospital (“St. Barnabas”) in December 2016,

Carreras complained of severe spinal pain, but reported that his pain decreased from a 10/10 to a

4/10 when he took pain relievers. During at least one doctor’s visit, Carreras reported that he had

not taken his pain medication, despite ongoing reports of debilitating pain. Though he used a

cane, walker, brace, and motor scooter, none of these devices was prescribed. The ALJ noted that

if Carreras was actually unable to walk, he would have been prescribed an assistive device by a

doctor. Id. Moreover, Carreras said that the pain in his legs was completely resolved after

surgery and that injections provided him up to 80% cervical pain relief. Tr. 101-02.

        The ALJ also discussed opinion evidence in the record. The October 2015 opinion of

Carreras’s treating physician, Dr. Ali Guy, was given little weight. The ALJ stated that Dr. Guy’s

opinion was not supported by a record showing that Carreras’s condition had improved after

surgery and injections. The ALJ also noted that Carreras’s treating physician had even noted that

Carreras’s reported pain was not consistent with his diagnostic report. Tr. 102. The ALJ gave the

opinions of the consultative examiner, agency medical consultant and ME “some weight.” Id.



                                                 5
          Case 1:19-cv-04474-SN Document 30 Filed 08/10/20 Page 6 of 11




The ALJ concluded that, though his medically determinably symptoms could be reasonably

expected to cause the alleged symptoms, Carreras’s statements concerning the intensity,

persistence, and limiting effects of those symptoms were not entirely consistent with the medical

and record evidence. Tr. 100-01. Accordingly, the ALJ ruled that Carreras could perform

sedentary work with limitations and was therefore not disabled.

II.    Legal Standard

       A. Standard of Review

       In reviewing the Commissioner’s decision, a court may enter “upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a rehearing.” 42

U.S.C. § 405(g). The Commissioner’s decision may be set aside only if it is “based upon legal

error or is not supported by substantial evidence.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.

1999) (quoting Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998)). Substantial evidence is

“more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996) (citing

Richardson v. Perales, 402 U.S. 389, 401 (1971)) (internal quotation marks omitted).

       B. Definition of Disability

       A claimant is disabled under the Social Security Act if he demonstrates an “inability to

engage in any substantial gainful activity” because of “any medically determinable physical or

medical impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period” of at least a year. 42 U.S.C. §§ 423(d)(1)(A),

1382c(3)(A).




                                                 6
          Case 1:19-cv-04474-SN Document 30 Filed 08/10/20 Page 7 of 11




       The Social Security Administration has established a five-step process that ALJs apply to

determine if an individual is disabled. See 20 C.F.R. §§ 404.1520, 416.920. The steps are

followed in a set order. Id.

       First, the Commissioner considers whether the claimant is currently engaged in
       substantial gainful activity. If he is not, the Commissioner next considers whether
       the claimant has a “severe impairment” which significantly limits his physical or
       mental ability to do basic work activities. If the claimant suffers such an
       impairment, the third inquiry is whether, based solely on medical evidence, the
       claimant has an impairment which is listed in Appendix 1 of the regulations. If the
       claimant has such an impairment, the Commissioner will consider him [per se]
       disabled ... Assuming the claimant does not have a listed impairment, the fourth
       inquiry is whether, despite the claimant’s severe impairment, he has the residual
       functional capacity to perform his past work. Finally, if the claimant is unable to
       perform his past work, the Commissioner then determines whether there is other
       work which the claimant could perform.

Selian v. Astrue, 708 F.3d 409, 417-18 (2d Cir. 2013) (quoting Talavera v. Astrue, 697 F.3d 145,

151 (2d Cir. 2012)) (alterations in original). The claimant bears the burden of proof in the first

four steps, and the Commissioner bears the burden in the last. Id. at 418.

III.   The ALJ Failed to Properly Develop the Administrative Record

       “Social Security proceedings are inquisitorial rather than adversarial.” Sims v. Apfel, 530

U.S. 103, 110-11 (2000). Accordingly, even where a claimant is represented by counsel, an ALJ

has an affirmative duty to develop the administrative record and obtain a claimant’s complete

medical history. See Pratts, 94 F.3d at 37. Remand is appropriate where this duty is not

discharged. Craig v. Comm’r of Soc. Sec., 218 F. Supp. 3d 249, 262 (S.D.N.Y. 2016) (citing

Moran v. Astrue, 569 F.3d 108, 114-15 (2d Cir. 2009)).

       The ALJ failed to discharge his duty to develop the record. The ALJ afforded the state

medical agency consultant’s opinion “some weight” because it was “supported by a record

showing” that despite some improvement, Carreras still had mild to moderate physical

limitations “post lumbar surgery.” Tr. 102. But the record does not include any evidence of the


                                                  7
          Case 1:19-cv-04474-SN Document 30 Filed 08/10/20 Page 8 of 11




surgery, such as operative or pre-operative notes. See Commissioner’s Mot. 11 n. 8 (“The record

contains no evidence of treatment for the seven-month period between February 2016 and

September 2016, including no evidence of the reported May 17, 2016 back surgery[.]”). The

absence of any evidence of the lumbar surgery in the record indicates that the ALJ failed to

develop the record and obtain Carreras’s complete medical history before rendering his decision.

See Craig v. Comm’r of Soc. Sec., 218 F. Supp. 3d 249, 267 (S.D.N.Y. 2016).

       This gap is even more significant because the ME – whose opinion was also given “some

weight” – noted “unresolvable inconsistencies” in the record. Tr. 687. The ME noted that

“multiple pages throughout [the record] state surgery was performed 5/7/16.” Id. But the ME

questioned “[w]hy . . . surgery [was] performed at this level if it is already sacralized? If surgery

was actually performed at L4-5 as suggested by radiographs, why was it performed at that level

for S1 radiculopathy?” Id. “NOTE,” the ME continued, “there is no operative report or

preoperative workup in the exhibits to help resolve these issues.” Id. Because the record did not

reflect evidence of “neuro anatomic distribution of pain in the lower extremities, abnormal

neurologic findings such a[s] atrophy or nerve root specific motor weakness of sensory deficits,

the “reason for surgery [was] unknown.” Tr. 687-88. The ALJ’s decision describes the ME’s

concern but goes on to rely on her opinion without resolving the confusion regarding Plaintiff’s

surgery. Tr. 100 (“Dr. Rohr also wrote that there was no operative report or pre-operative

workup in the exhibits to help resolve these issues.”).

       Where there are “obvious gaps in the administrative record,” the agency is required to

affirmatively seek out additional evidence. Craig, 218 F. Supp.3d at 267-68 (quoting Euspei v.

Colvin, 595 F. App’x 7, 9 (2d Cir. 2014)) (internal quotation marks omitted). The absence of any

operative or preoperative report evidencing Carreras’s surgery or explaining why it was



                                                  8
          Case 1:19-cv-04474-SN Document 30 Filed 08/10/20 Page 9 of 11




performed qualifies as an “obvious gap” because of its relevance to the ALJ’s credibility

determination. The ALJ determined that Carreras’s subjective symptoms were inconsistent with

the record evidence. Tr. 98-102. For instance, the ALJ found that Carreras’s claim that he

experienced severe back pain was inconsistent with his reports that his level of back pain had

diminished post-surgery and that his leg pain was “completely resolved.” Tr. 100. But the ALJ

also relied on the ME’s report questioning whether Carreras ever had the surgery he alleged and

noting that there were “extensive inconsistencies in [Carreras’s] reported medical history.” Tr.

100-01.

       An ALJ has authority to evaluate a claimant’s testimony and render an independent

judgment regarding the true extent of the symptoms alleged. Snell v. Apfel, 177 F.3d 128, 135

(2d Cir. 1999). In making this determination, the ALJ is required:

       (1) to consider “all of the available evidence,” including [plaintiff’s] own
       statements, the observations and opinions of [plaintiff’s] treating physicians, and
       the observations and opinions of other medical professionals who examined
       [plaintiff] or reviewed his records; and (2) to weigh [plaintiff’s] statements against
       the objective evidence, including medical records, of his symptoms.

Whipple v. Astrue, 479 F. App’x 367, 370 (2d Cir. 2012) (quoting 20 C.F.R. § 404.1528(c)(1),

(4)). If the ALJ’s findings are “supported by substantial evidence, the court must uphold the

ALJ’s decision to discount a claimant’s subjective complaints of pain.” Craig, 218 F. Supp. 3d at

263 (citation and internal quotation marks omitted). The ALJ’s findings must be set forth with

sufficient specificity to allow for review of the record. See id.

       In assessing Carreras’s credibility, the ALJ credited both medical evidence that Carreras

had improved since surgery and the ME’s opinion that Carreras’s medical records so were

riddled with inconsistencies that it was unclear whether and why he had surgery at all. It cannot

be the case that Carreras had both recovered since surgery and that he did not have the alleged



                                                  9
         Case 1:19-cv-04474-SN Document 30 Filed 08/10/20 Page 10 of 11




surgery. Without evidence of Carreras’s lumbar surgery, such as operative or preoperative notes,

the Court is unable to review the ALJ’s credibility determination, weighing Carreras’s subjective

statements against the objective evidence in the record. To the extent that Carreras’s surgery was

relevant, the ALJ should have sought out records evidencing: (1) that the surgery actually

happened; (2) the exact nature of the surgery; and (3) the reason for the surgery.

       The Commissioner argues that, despite a seven-month gap in the record and the absence

of any evidence of Carreras’s back surgery, the agency fulfilled its duty to develop the record by

making appropriate efforts to obtain Carreras’s records. See 42 U.S.C. § 423(d)(5)(A). It is true

that the ALJ made multiple requests for records to Carreras’s medical providers and contacted

the treatment sources that Carreras identified. See Tr. 317-478 (records from St. Barnabas,

Medalliance Medical Health Services, Lincoln Medical Center, Montefiore Medical Center and

Urban Health Plan), 493, 548-49, 589-654 (additional records from St. Barnabas), 555-79

(additional records from Medalliance Medical Health Services). Moreover, it is true that

Carreras’s counsel stated at the hearing that the record was complete. Tr. 11.

       But the ALJ has an affirmative duty to complete the record and to ensure that he

possesses a claimant’s complete medical history. See Rosa, 168 F.3d at 79-80. Though he need

not “resolve every conflict in the record,” the ALJ is required to set forth the “crucial factors in

any determination . . . with sufficient specificity” and to “adequately explain his reasoning in

making the findings on which his ultimate decision rests[.]” Calzada v. Astrue, 753 F. Supp. 2d

250. 268-69 (S.D.N.Y. 2010). Here, the ALJ not only failed to obtain records of Carreras’s

lumbar surgery but also declined to explain or even acknowledge this obvious gap in the record.

It is the Commissioner’s job, not the Court’s, to resolve evidentiary conflicts. Id. (citing Veino v.

Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)). Before discrediting Carreras’s subjective



                                                  10
             Case 1:19-cv-04474-SN Document 30 Filed 08/10/20 Page 11 of 11




complaints, the ALJ should have obtained records evidencing the surgery. See Cleveland v.

Apfel, 99 F. Supp. 374, 380 (S.D.N.Y. 2000). If no such records existed, the ALJ had a duty to

explain this inconsistency in his opinion.

                                         CONCLUSION

        The Commissioner’s motion is denied and the case is remanded to the Commissioner for

further development of the record. The Clerk of Court is respectfully requested to terminate the

motion at ECF No. 20, close this case, and mail a copy of this Opinion & Order to the pro se

Plaintiff.

SO ORDERED.




DATED:           August 10, 2020
                 New York, New York




                                                11
